Citation Nr: 1525594	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-42 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability as secondary to a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal originally included a claim of entitlement to service connection for a right knee disability.  However, on the September 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran specifically limited his appeal to the two issues noted on the title page.  Since the claim concerning the right knee has not been perfected, it is not currently before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Prior to adjudicating the Veteran's claims, the Board finds a remand is required because the medical opinion of record addressing the Veteran's claimed left knee injury is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).

The Veteran claims that his pre-existing left knee disability was aggravated by his active duty military service.  Specifically, he reported that driving a manual truck and using his left leg on the clutch aggravated his left knee disability.  The Veteran indicated he first hurt his knee while playing football when he was 13 years old and that since that time his knee swelled if he "work[ed] on it too hard."  He also alleges that his left knee disability caused his current low back disability.

Following the Veteran's February 2010 VA knee examination, the examiner stated that the Veteran's "current left knee symptoms do not appear to be related to his military service, but do appear to be related to an injury he sustained as a child which was noted at the time of his entrance into military service."  This opinion is speculative in nature, and therefore, inadequate.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical evidence that merely indicates the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

The Board also notes that it is unclear whether the Veteran had a preexisting left knee disability, or whether he is presumed to have entered service in sound condition.  Veterans are considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance to service or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The presumption of soundness can only be rebutted by clear and unmistakable (obvious or manifest) evidence that demonstrates that (1) an injury or disease existed before acceptance and enrollment into service, and (2) it was not aggravated by such service.  Id.  Demonstrating "clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no aggravation result be "undebatable."  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999); see also 38 C.F.R. § 3.304(b) (noting clear and unmistakable evidence is evidence that is "obvious or manifest").

The Veteran's service entrance examination is not in his claims file.  In cases where an entrance examination is not performed prior to service on which the claim is based, the presumption of soundness does not apply.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Where an entrance examination is lost or missing, the presumption of soundness attaches.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In a June 2009 statement in support of his claim, the Veteran indicated that he told the doctors about his knee injury and that they "checked it out and release[d] [him] to go in service."  The Board finds this statement sufficient to conclude that the Veteran did undergo an entrance examination and concludes that the entrance examination is missing from the record.  Accordingly, the Veteran is presumed to have entered service in sound condition.  See Doran, 6 Vet. App. at 286.

Therefore, the new medical opinion must address whether the Veteran's left knee disability "clearly and unmistakably" existed prior to service and, if so, whether it was aggravated due to the Veteran's active duty service.  The examiner must be informed that "clearly and unmistakably" is an onerous evidentiary burden which means that the evidence is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The examiner must also be told that aggravation means that the disability was permanently worsened beyond the natural progression of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Finally, the examiner must be informed that temporary or intermittent flare-ups of a preexisting injury during service are insufficient to be considered "aggravation in service," unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); cf. Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994) (holding special provisions applying to combat veterans create exception to rule requiring more than temporary or intermittent flare-ups to show aggravation of underlying disability).  In this regard, the Board notes the Veteran's personnel records indicate he is not a combat veteran.

If the examiner determines that the Veteran's left knee disability did not clearly and unmistakably exist prior to service, the opinion must state whether the Veteran's current left knee disability was directly caused by his active duty military service.  If, and only if, the examiner finds that the Veteran's left knee disability was either caused or aggravated by his active duty military service, then VA must also afford the Veteran a VA back examination and opinion as to whether the left knee disability caused or aggravated a low back disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether his left knee disability was caused or aggravated by his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether the Veteran's left knee disability clearly and unmistakably existed prior to service.  VA must inform the examiner that "clearly and unmistakably" is an onerous evidentiary burden which means that the evidence is undebatable.

If the examiner determines that the Veteran's left knee did clearly and unmistakably exist prior to service, the opinion must address whether it was aggravated due to his active duty service.  The examiner must be informed that aggravation means that the disability was permanently worsened beyond the natural progression of the disease and that temporary or intermittent flare-ups of a preexisting injury during service are insufficient to constitute "aggravation in service," unless the underlying condition itself, as contrasted with mere symptoms, has worsened.

If the examiner determines that the Veteran's left knee disability did not clearly and unmistakably exist prior to service, the opinion must state whether the Veteran's current left knee disability was directly caused by his active duty military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If, and only if, the VA examiner concludes that the Veteran's left knee disability was either directly caused by or was aggravated by the Veteran's active duty service, the Veteran must be afforded a VA back examination and opinion to determine whether any low back disability found was caused by the Veteran's left knee disability.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed low back disability is due to or aggravated by the Veteran's left knee disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he 

may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

